In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-222 CR

____________________


ROLAND JOSEPH ANGELLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 87053




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Roland Joseph Angelle, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed
by appellant personally and by counsel of record.  No opinion has issued in this appeal. 
The motion is granted, and the appeal is therefore dismissed.
	APPEAL DISMISSED.
                       __________________________________
                                                                                             CHARLES KREGER
                                                                                                        Justice
Opinion Delivered June 20, 2007
Do not publish
Before McKeithen, C.J., Kreger and Horton, JJ.